IN THE SUPREME COURT OF THE STATE OF DELAWARE

    TRAVIS ELLIOTT,1                           §
                                               §   No. 339, 2021
          Petitioner Below,                    §
          Appellant,                           §   Court Below—Family Court
                                               §   of the State of Delaware
          v.                                   §
                                               §   File No. CN11-03130
    DIVISION OF CHILD SUPPORT                  §   Petition No. 20-21502
    SERVICES/JUDY JORDAN,                      §
                                               §
          Respondent Below,                    §
          Appellee.                            §

                               Submitted: October 29, 2021
                               Decided:   November 4, 2021

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                            ORDER

         After consideration of the notice to show cause and the appellant’s response,

it appears to the Court that:

         (1)    On October 21, 2021, the appellant, Travis Elliott, filed a notice of

appeal from a Family Court Commissioner’s order reducing his child support

obligation. On October 22, 2021, the Senior Court Clerk issued a notice, by certified

mail, directing Elliott to show cause why his appeal should not be dismissed for this




1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
Court’s lack of jurisdiction to consider an appeal directly from a Family Court

Commissioner’s order.

       (2)    In his response to the notice to show cause, Elliott states that he

intended the notice of appeal to be a cross-appeal of the request for review of the

Commissioner’s order filed by the appellee in the Family Court. The notice of

appeal refers to both this Court and the Family Court, but Elliott addressed and

mailed the notice of appeal to this Court. This Court lacks jurisdiction to consider

an appeal directly from a Commissioner’s decision.2 Elliott’s appeal must therefore

be dismissed.

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED.


                                            BY THE COURT:

                                            /s/ Tamika R. Montgomery-Reeves
                                                        Justice




2
 10 Del. C. § 915(d) (providing that a party may appeal a Commissioner’s order to a Family Court
judge); Fam. Ct. Civ. R. 53.1 (same).

                                               2